DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 16-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olcott (US7046848) in view of Ye et al. (US2015/0206169).
To claim 16, Olcott teach a non-transitory computer readable medium encoded with instructions executable by at least one processor to implement a border generation process comprising: 
identifying textual content to be positioned adjacent to a first edge of a first border (110 of Fig. 36, column 22 lines 28-33, identifying text rectangles in a screen or graphic image, wherein text rectangles comprises boundaries/edges), the textual content comprising a first plurality of glyphs (column 22 lines 16-27, defining text rectangle, wherein text rectangles 
identifying a font comprising a second plurality of glyphs that include at least one of the glyphs included in the first plurality of glyphs (112 of Fig. 36, column 23 lines 39-42, all Text is placed into TextRectangle structures as it is recognized by the DFA, wherein a FontInstance is considered identified/selected for DFA recognition process;	moreover/alternatively, column 3 lines 24-29, column 44 line 34 to column 45 line 25, identifying a set of actions for the dynamic menu based on the context, and displaying the set of actions for selection by a user, such as selecting/identifying and switching between FontInstances; wherein since FontInstance defines a collection of all characters/glyphs, said first plurality of glyphs in said text above would obviously be a subset of glyphs in said FontInstance); 
identifying, amongst the second plurality of glyphs, a particular glyph having a maximum dimension, in a particular direction (column 9 lines 18-30, tmMaxCharWidth; column 22 lines 59-60, CharacterRectangle is the rectangular boundary of CharacterWidth by FontHeight dimensions that surrounds a character); and 
displaying the first edge at the first position (Figs. 38, 43, borders are displayed).
But, Olcott do not expressly disclose determining a first position for the first edge based on the maximum dimension.
Nevertheless, determining edge position based on glyph dimension and location would have been obvious to one of ordinary skill in the art, such as Olcott teaches maximum wrapping margin is based on text (column 24 lines 45-58) and TextRectangle that is auto-wrapped at a margin (column 27, lines 41-50).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ye into the method of Olcott, in order to scale bounding box.



To claim 17, Olcott and Ye teach claim 16.
Olcott and Ye teach wherein the border generation process further comprises: determining a second position for a second edge of the first border; determining, based on the first position and 

To claim 18, Olcott and Ye teach claim 16.
Olcott and Ye teach wherein the textual content is included in a first frame, wherein a second edge of the first border is a bottom edge (Olcott, Figs. 38, 43; column 28 line 64 to column 29 line 7), and wherein the border generation process further comprises displaying the second edge using a continuity indicator that associates the first frame with a second frame (though Olcott and Ye do not expressly disclose, rending a continuity indicator in a textual content frame is a well-known feature in the art which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate for representation of continuity of a boxed textual content, also known as applicant admitted prior art).



Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olcott (US7046848) in view of Ye et al. (US2015/0206169) and Bloomberg et al. (US5825919).
To claim 19, Olcott and Ye teach claim 16.
Olcott and Ye teach wherein the border generation process further comprises: identifying additional textual content to be positioned adjacent to a first edge of a second border, wherein the first edge of the second border is adjacent to at least one edge of the first border; and displaying the textual content, the additional textual content, and the new border (as explained in response 
	Bloomberg teach identifying one or more common characteristics shared by the at least one edge of the first border and the first edge of the second border; merging the first border and the second border to form a new border in response to identifying the one or more common characteristics, wherein the new border encompass the textual content and the additional textual content, and wherein the new border includes at least some of the one or more common characteristics; and displaying the textual content, the additional textual content, and the new border (Figs. 19A-B, column 19 lines 22-64), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Olcott and Ye, in order to further layout analysis detail.

To claim 20, Olcott, Ye and Bloomberg teach claim 19.
Olcott, Ye and Bloomberg teach wherein the new border includes all of the one or more common characteristics (as explained in response to claim 19 above).



Allowable Subject Matter
Claims 1-13 are allowed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        February 12, 2022